ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-41 are allowable. The restriction requirement among species A-B, as set forth in the Office action mailed on 11/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/22/2021 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 22, HASSANI (US 10576934 B2) discloses (abstract) a computer-implemented method for unlocking smart locks (i.e. fig.1-2), comprising: 
HASSANI fails to show (emphasis added to critical limitations):
sending, by the first server, the biometric feature request to the mobile device; 
receiving, by the first server, biometric feature corresponding to the biometric feature request from the mobile device; 
receiving, by the first server, identity information and a device identifier of the smart lock from a second server; 
determining, by the first server and based on the identity information, a matching biometric feature stored in a biometric feature database that matches the received biometric feature; 
verifying, by the first server, an identity of a user corresponding to the received biometric feature based on the matching biometric feature; 
identifying, by the first server after the identity of the user is verified, smart lock information corresponding to the device identifier from a smart lock database; 
generating, by the first server, a digital key for unlocking the smart lock based on the digital key request and the smart lock information; and 
sending, by the first server, the digital key to the mobile device.
	Reasons for allowance of claims 29 and 36 are similar to that of claim 1, given the similarity of functional limitations performed by the system of claims 29 and 36.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/29/2022